Citation Nr: 1300171	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-41 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to tinnitus, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Boise, Idaho, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for tinnitus; denied that claim on the merits; and denied service connection for bilateral hearing loss.  In March 2012, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim for tinnitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The issues of service connection for tinnitus and bilateral hearing loss are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In May 2006, the Board denied service connection for tinnitus.  

2.  The documentation submitted since the May 2006 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The May 2006 Board decision denying service connection for tinnitus is final.  New and material evidence sufficient to reopen the Veteran's service connection for tinnitus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board reopens and remands the issue of service connection for tinnitus.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  
II.  Application to Reopen

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1100 (2012).  

The provisions of 38 C.F.R. § 3.156 (2012) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  

Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

1.  Prior RO and Board Decisions

In January 2003, the RO denied service connection for tinnitus as the claimed disorder was not shown.  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2003.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

The evidence considered by the RO in its January 2003 rating decision may be briefly summarized.  The Veteran's service treatment records make no reference to tinnitus or ringing of the ears.  The Veteran's November 2002 claim for service connection states that he was exposed to significant inservice noise including that associated with military aircraft and had experienced "ringing in my ears for the past six months."  

The Veteran subsequently sought to reopen his claim.  In May 2006, the Board denied service connection for tinnitus as the claimed disorder was not related to active service.  The Veteran was provided with a copy of the Board's decision.  

The evidence considered by the Board in its May 2006 decision may be briefly summarized.  The Veteran's service treatment records make no reference to tinnitus or ringing of the ears.  The report of a December 2002 Persian Gulf Registry examination indicates that the Veteran complained of tinnitus of one year's duration.  An impression of "tinnitus-cause unknown, [no] machinery/industrial exposure" was advanced.  The report of a May 2003 VA audiological examination for compensation purposes notes that the Veteran complained of tinnitus of one to one and one half years' duration.  The Veteran was diagnosed with tinnitus.  The examiner concluded that "it is not likely that the Veteran's tinnitus is related to his military service."  In his June 2003 NOD, the Veteran indicated that he had inservice noise exposure associated with his military duties as a structural technician and while living for five months during Operation Desert Shield/Desert Storm near an active jet flight line.  

The Board notes that the May 2006 Board decision considered, either explicitly or tacitly, all relevant evidence received prior to its issuance.  No evidence was received prior to the decision and referred to the RO by the Board without consideration in the decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) are not for application as to the instant claim.  

2.  New and Material Evidence 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  However, the Secretary is not required "to consider the patently incredible to be credible."  King v. Brown, 5 Vet. App. 19, 21 (1993) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").  The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence submitted since the May 2006 Board decision consists of photocopies of the Veteran's service treatment records previously considered by the Board; VA and private clinical documentation; an Internet medical article; the transcript of the March 2012 hearing before the undersigned Acting Veterans Law Judge; and written statements from the Veteran.  At the hearing on appeal, the Veteran testified that he had experienced tinnitus during active service.  An April 2012 written statement from M. Yunes, Au.D., conveys that the Veteran "had a long history of occupational (military) noise exposure" and "there is a strong likelihood that [the Veteran's ] extensive history of occupational noise exposure could have contributed to his present day hearing loss and tinnitus."  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he experienced tinnitus during active service.  The Board finds that the Veteran's testimony is credible.  

The Veteran's Board hearing testimony and Ms. Yunes' written statement are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  



ORDER

The Veteran's application to reopen his claim for service connection for tinnitus is granted.  


REMAND

In light of its reopening above, the Veteran's claim for service connection for tinnitus is to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic bilateral hearing loss and tinnitus secondary to the extensive inservice noise exposure associated with his military duties as a structural technician and his living near a jet flight line.  

In reviewing the clinical documentation of record, the Board observes that there appears to be a conflict as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The report of the May 2003 VA examination for compensation purposes states that the Veteran exhibited "hearing within normal limits."  The examiner concluded further that "it is not likely that the Veteran's tinnitus is related to his military service."  An April 2010 audiological evaluation from B. Mecier, Au.D, CCC-A conveys that the Veteran presented a history of hearing loss and tinnitus since 2003.  The Veteran was diagnosed with right ear hearing within normal limits; left ear sensorineural hearing loss; and tinnitus.  The report of a May 2010 VA examination for compensation purposes states that the Veteran had normal right ear hearing for VA purposes; left ear sensorineural hearing loss; and tinnitus.  The examiner opined that "this left ear hearing loss is not a pattern suggestive of noise induced hearing loss or age-related hearing loss" and could be related to "a sudden onset idiopathic hearing loss in 2003" or "autoimmune or viral" causes.  The examiner commented further that the Veteran's tinnitus was "less likely as not caused by or a result of active duty noise exposure."  The April 2012 written statement from Ms. Yunes concludes that "there is a strong likelihood that [the Veteran's] extensive history of occupational noise exposure could have contributed to his present day hearing loss and tinnitus."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent conflict in the clinical record, the Board finds that further VA audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after April 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81 82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his hearing loss and tinnitus, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).   

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and the etiology of both his hearing loss and tinnitus.  All indicated studies and tests should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic hearing loss and/or tinnitus had its onset during active service; is etiologically related to the Veteran's in-service noise exposure; or otherwise originated during active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the VA examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


